Case 1:19-cv-02443-RM-STV Document 377 Filed 08/11/21 USDC Colorado Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge Raymond P. Moore

  Civil Action No. 19-cv-02443-RM-STV
         Consolidated with 19-cv-02637-RM-STV

  Derivatively:
  HSIN-YI WU, and QI QIN,
  IN THEIR CAPACITY AS LIMITED PARTNERS OF
  COLORADO REGIONAL CENTER PROJECT SOLARIS LLLP,

        Plaintiffs

  v.

  COLORADO REGIONAL CENTER PROJECT SOLARIS LLLP,

        Nominal Defendant,

  and

  Directly:
  HSIN-YI WU, JUN LI, QI QIN, YI LIU, JIE YANG, YUQUAN NI,
  ZHONGZAO SHI, FANG SHENG, SHUNLI SHAO, KAIYUAN WU,
  ZHIJIAN WU, ZHONGWEI LI, SA WU, FAN ZHANG, LIN QIAO,
  JINGE HU, RUJUN LIU,YING XU, LU LI, CAO XIAOLONG,
  and YUWEI DONG,

        Plaintiffs,

  v.

  COLORADO REGIONAL CENTER LLC,
  COLORADO REGIONAL CENTER I, LLC,
  SOLARIS PROPERTY OWNER LLC,
  SOLARIS PROPERTY OWNER I LLC,
  PETER KNOBEL, and
  COLORADO REGIONAL CENTER PROJECT SOLARIS LLLP, and
  ALL PRINCIPALS AND ULTIMATE OWNERS OF BUSINESS ENTITIES PURSUANT TO
  PIERCING OF THE LIMITED LIABILITY VEIL,

        Defendants.
Case 1:19-cv-02443-RM-STV Document 377 Filed 08/11/21 USDC Colorado Page 2 of 16




  Civil Action No. 19-cv-02637-RM-STV (“Cui Plaintiffs”)

  DIANWEN CUI, LEI GU, SUFEN LENG, XUE MEI, ZHOU MEI,
  YAN SONG, LU WANG, YUE WU, ZHUO YANG, JINGWEN ZHANG,
  LEI ZHANG, LING ZHANG, XIAOHONG ZHANG, QIN ZHOU,
  XUN ZHU, and CHUNYI ZOU,

             Plaintiffs,

  v.

  WAVELAND VENTURES LLC,
  COLORADO REGIONAL CENTER PROJECT SOLARIS LLLP,
  COLORADO REGIONAL CENTER I, LLC,
  SOLARIS PROPERTY OWNER LLC,
  SOLARIS PROPERTY OWNER I, and
  PETER KNOBEL,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

             This matter is before the Court on SPO Defendants’1 “Motion to Amend the Judgment or,

  in the Alternate, for Findings and Order on PSLRA Attorney Fees” (the “Motion”) (ECF No.

  341). The Court ordered Plaintiffs to file any response. Li Plaintiffs filed no response and the

  time to do so has expired. Cui Plaintiffs filed a response. After reviewing the matter, the Court

  finds no further briefing is required before ruling. After considering the Motion and applicable

  parts of the record, and analyzing various legal authorities, the Court finds and orders as follows.

        I.       BACKGROUND

             This is a consolidated action involving essentially the same issues. The Court set forth in

  detail Li Plaintiffs’ and Cui Plaintiffs’ (collectively, “Plaintiffs”) respective complaints and the

  disposition of their claims in its Order on Pending Motions, oral order on June 7, 2021, and


  1
      The SPO Defendants are Solaris Property Owner LLC, Solaris Property Owner I, and Peter Knobel.

                                                           2
Case 1:19-cv-02443-RM-STV Document 377 Filed 08/11/21 USDC Colorado Page 3 of 16




  Order of June 14, 2021. (ECF Nos. 271, 328, 334.) This Order assumes the reader’s familiarity

  with the extensive background of this case. Therefore, only those facts and allegations essential

  to the resolution of the Motion are included in this Order.

             Plaintiffs each purchased a $500,0002 limited partnership interest in Defendant Colorado

  Regional Center Project Solaris LLLP (“CRCPS’), which is managed by its general partner

  Defendant Colorado Regional Center I, LLC (“CRC I”). CRCPS, in turn, loaned the funds to

  Defendant Solaris Property Owner LLC (“SPO”) who then assigned its rights and obligations to

  Defendant Solaris Property Owner I (“SPO I”). Defendant Knobel is allegedly SPO’s principal

  and personally guaranteed the loan.3 The loan, however, was allegedly undercollateralized with

  overvalued condominium units. According to Plaintiffs, they were fraudulently induced to

  purchase their limited partnership interests and the loan has not been repaid and is in default.

             Plaintiffs’ complaints contained direct and derivative claims against various individuals

  and entities. All Defendants filed motions to dismiss except CRCPS and Hayes. The Court

  dismissed all claims asserted against the movants except for three derivative state law claims.

  The Court, however, ultimately declined to exercise supplemental jurisdiction over those state

  law claims and dismissed them without prejudice. Among the claims dismissed on the merits

  were Plaintiffs’ claims under the Securities Exchange Act of 1934 (the “Exchange Act”).

             Private actions under the Exchange Act have specific requirements. One of them is set

  forth in 15 U.S.C. § 78u-4(c) of the Private Securities Litigation Reform Act (“PSLRA”). Under

  this section, “in any private action arising under this chapter [Chapter 2B – the Exchange Act],

  upon final adjudication of the action, the court shall include in the record specific findings

  regarding compliance by each party and each attorney representing any party with each


  2
      This amount is approximate; the exact amount is immaterial to this Order.
  3
      See Li Complaint, ECF No. 222, p. 4 n.1; Cui Complaint, ECF No. 190 at ¶¶ 4, 11.

                                                            3
Case 1:19-cv-02443-RM-STV Document 377 Filed 08/11/21 USDC Colorado Page 4 of 16




  requirement of Rule 11(b) of the Federal Rules of Civil Procedure as to any complaint,

  responsive pleading, or dispositive motion.” 15 U.S.C. § 78u-4(c)(1) (italics added). Further, if

  the court makes a finding that a party or attorney has violated Rule 11(b), “the court shall impose

  sanctions on such party or attorney in accordance with Rule 11.” 15 U.S.C. § 78u-4(c)(2) (italics

  added). But “[p]rior to making a finding that any party or attorney has violated Rule 11,” “the

  court shall give such party or attorney notice and an opportunity to respond.” Id. (italics added).

  Thus, “there is no requirement that the defendant have asked for the imposition of sanctions.”

  City of Livonia Emps. Ret. Sys. v. Boeing Co., 711 F.3d 754, 761 (7th Cir. 2013). The review is

  mandatory as is the imposition of sanctions should the Court’s review find a Rule 11 violation,

  but only after the party or attorney has had an opportunity to respond.

           In this case, the Court did not make any findings under § 78u-4(c)(1) prior to entering

  final judgment. The issue now before the Court is two-fold. First, when and where such specific

  findings should be or should have been made. Second, whether Rule 11 of the Federal Rules of

  Civil Procedure has been violated. The Court examines them in turn.

     II.      MOTION TO AMEND

           Rule 59(e) of the Federal Rules of Civil Procedure allows a district court to alter or

  amend a judgment. “‘Grounds warranting a [Rule 59(e)] motion to reconsider include (1) an

  intervening change in the controlling law, (2) new evidence previously unavailable, and (3) the

  need to correct clear error or prevent manifest injustice.’” Devon Energy Prod. Co., L.P. v.

  Mosaic Potash Carlsbad, Inc., 693 F.3d 1195, 1212 (10th Cir. 2012) (brackets in original)

  (quoting Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000)).

           SPO Defendants’ Motion, timely filed under Fed. R. Civ. P. 59(e), requests the Court to

  amend the judgment and make the mandatory findings under the PSLRA. The SPO Defendants,



                                                     4
Case 1:19-cv-02443-RM-STV Document 377 Filed 08/11/21 USDC Colorado Page 5 of 16




  however, recognize there are conflicting decisions on the issue of when a court may make its

  PSLRA findings. Thus, the SPO Defendants request, alternatively, the Court to, post-judgment,

  make such findings. As relevant here, Cui Plaintiffs argue the Motion is vague and baseless;

  summarily assert they did not violate Rule 11 because they acted in good faith and believed their

  claims were viable; and cite to de la Fuente v. DCI Telecomm., Inc., 259 F. Supp. 2d 250

  (S.D.N.Y. 2003). (ECF No. 362.) Cui Plaintiffs’ arguments miss the mark.

            First, under the PSLRA, the Court must make findings – it is mandatory, with “no

  requirement that the defendant [has] asked for the imposition of sanctions.” City of Livonia

  Emps. Ret. Sys., 711 F.3d at 761. The Court undisputedly did not make findings here. The issue

  at hand is whether the Court should do so by amending the judgment or by issuing a separate

  order post-judgment. As the very case Cui Plaintiffs cite shows, the Court may do either. de la

  Fuente, 259 F. Supp. 2d at 257 (stating defendants may move under Rule 59(e) for the court to

  make findings or the court may decide the Rule 11 sanctions issue after case has been

  dismissed). While de la Fuente is not controlling, the Court’s own research reveals no

  controlling authority. Instead, the Court agrees with the de la Fuente court that the findings may

  be made on a motion under Rule 59(e), to correct clear error in not making the mandatory

  findings. The Court recognizes the Tenth Circuit has abated Plaintiffs’ appeals pending this

  Court’s disposition of the Motion. The Court resolves that Motion here.

     III.      PSLRA and RULE 11

            A. Notice and Opportunity to Respond

            Under 15 U.S.C. § 78u-4(c)(2), the Court is required to give the party and attorney notice

  and an opportunity to respond “[p]rior to making a finding that any party or attorney has violated

  Rule 11.” At least one Circuit has stated that “the statutory wording of the PSLRA puts private



                                                     5
Case 1:19-cv-02443-RM-STV Document 377 Filed 08/11/21 USDC Colorado Page 6 of 16




  securities litigants on sufficient notice that their actions will be the subject of Rule 11 findings.”

  ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 579 F.3d 143, 152 (2d Cir. 2009). Regardless, the

  Court has given Plaintiffs notice and an opportunity to respond in its Order of June 24, 2021, as

  SPO Defendants specifically raised the PSLRA Rule 11 issue. (ECF Nos. 352, 353.) Cui

  Plaintiffs’ response is cursory and, inexplicably, fails to address the substance of the PSLRA and

  Rule 11. Li Plaintiffs have chosen to file no response at all. In addition, SPO Defendants filed a

  Motion for Attorney Fees (ECF No. 344), relying on four sources as support, including whether

  fees should be imposed under the PSLRA as to the Cui Plaintiffs. Plaintiffs have filed separate

  responses but, again, Cui Plaintiffs are silent as to whether sanctions are warranted under the

  PSLRA.

         As stated in the Court’s Order on Pending Motions (ECF No. 271), it has found that

  Plaintiffs’ federal securities act claims were unmeritorious. At issue is whether those claims were

  frivolous under Rule 11.

         B. Legal Standard

         The determination of whether to award sanctions under Rule 11 involves two steps. First,

  the Court must find the pleading violates Rule 11. Then, if such a finding is made, the Court

  should impose an appropriate sanction. Collins v. Daniels, 916 F.3d 1302, 1319 (10th Cir. 2019).

  “The PSLRA does not in any way purport to alter the substantive standards for finding a

  violation of Rule 11, but functions merely to reduce courts’ discretion in choosing whether to

  conduct the Rule 11 inquiry at all and whether and how to sanction a party once a violation is

  found.” ATSI Commc’ns, Inc., 579 F.3d at 152 (quotation marks, ellipsis, italics, and citation

  omitted); Thompson v. RelationServe Media, Inc., 610 F.3d 628, 636-37 (11th Cir. 2010). Thus,

  the Court applies the substantive standards set forth by the Tenth Circuit.



                                                     6
Case 1:19-cv-02443-RM-STV Document 377 Filed 08/11/21 USDC Colorado Page 7 of 16




            “Rule 11 imposes an affirmative duty [on an attorney] to conduct a reasonable inquiry

  into the facts and the law before filing.” Collins, 916 F.3d at 1320 (quotation marks, ellipsis, and

  citation omitted). The attorney’s conduct is evaluated “under a standard of objective

  reasonableness – whether a reasonable attorney admitted to practice before the district court

  would file such a document.” Id. (quotation marks and citation omitted). “Because our adversary

  system expects lawyers to zealously represent their clients, the Rule 11 standard is a tough one to

  satisfy; an attorney can be rather aggressive and still be reasonable.” Id. (quotation marks,

  brackets, and citation omitted).

            Rule 11 may be violated, as relevant here, if: (1) the pleading or other paper is presented

  for “any improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the

  cost of litigation”; (2) the claims and other legal contentions “are [not] warranted by existing law

  or by a nonfrivolous argument for extending, modifying, or reversing existing law or for

  establishing new law”; and (3) the factual contentions have no evidentiary support or will not

  likely have evidentiary support after a reasonable opportunity for further investigation or

  discovery. Fed. R. Civ. P. 11(b)(1) – (b)(3). In evaluating whether there is a violation of Rule

  11(b)(2), the Court uses an objective standard “‘intended to eliminate any ‘empty-head pure-

  heart’ justification for patently frivolous arguments.’” Collins, 916 F.3d at 1320 (quoting Fed. R.

  Civ. P. 11 advisory committee’s note to 1993 amendment). And it is not enough “‘for an

  offending attorney to allege that a competent attorney could have made a colorable claim based

  on the facts and law at issue; the offending attorney must actually present a colorable claim.’”

  Collins, 916 F.3d at 1320 (quoting White v. Gen. Motors Corp., 908 F.2d 675, 680 (10th Cir.

  1990)).




                                                     7
Case 1:19-cv-02443-RM-STV Document 377 Filed 08/11/21 USDC Colorado Page 8 of 16




             The Court is required to apply this “fact-dependent legal standard,” Cooter & Gell v.

  Hartmarx Corp., 496 U.S. 384, 402 (1990), and make specific findings regarding compliance

  with Rule 11. The Court does so here after consideration of the record, including any relevant

  matters from the three in-person hearings in which the attorneys appeared.4 Some of the Li

  Plaintiffs also appeared in-person at the June 7, 2021 hearing.

             C. Violations of Rule 11

             The Court is to determine whether there is any violation as to each party, each attorney,

  and each claim. Thompson, 610 F.3d at 638-39.

                  1. No Violation by Any Party Plaintiff of Rule 11

             The Court’s review of the record finds no basis for entering sanctions against any of the

  parties. The filings, along with the presentations and arguments of counsel who appeared before

  the Court on three occasions, show that the limited partners wish to obtain a return of the

  millions in funds they invested in CRCPS. The Court finds that the allegations, claims, and

  theories on which these consolidated actions were based to recover such funds, however, were

  the product of their attorneys’ decisions and actions. Accordingly, there is no factual or legal

  support to find any Rule 11 violations by the parties.

                  2. No Violation by Any Attorney of Rule 11(b)(1)

             After considering the many filings, arguments, and representations of the parties, the

  Court finds no basis to find that the complaints – or other filings – were presented for any

  improper purpose. The fact that Plaintiffs did not prevail on the securities claim, or most claims,

  does not support a contrary conclusion. de la Fuente, 259 F. Supp. 2d at 262 (“Claims are not

  frivolous simply because they were dismissed.”). The Court finds no basis to question Plaintiffs’



  4
      Attorney Stewart appeared telephonically at the last hearing.

                                                              8
Case 1:19-cv-02443-RM-STV Document 377 Filed 08/11/21 USDC Colorado Page 9 of 16




  attorneys’ belief that Plaintiffs were allegedly wronged by Defendants and, resultingly, have

  allegedly suffered substantial losses or damages.

             3. Violation by Attorney Litowitz (Li Plaintiffs) of Rule 11(b)(2) & (b)(3)

         Li Plaintiffs’ Count V is a derivative claim against CRC I, the general partner of CRCPS,

  alleging violations of 15 U.S.C. §§ 78j and 78t. Li Plaintiffs alleged that certain put options were

  new securities; the Court disagreed and found they were not new security offerings but were part

  of the Partnership Agreement which they signed by 2012. Accordingly, the Court found this

  claim was barred by the five-year statute of repose. There is no “controlling” law on whether the

  put options constitute separate securities and, had the Court found the put options were separate

  new securities, the statute of repose may not have been a complete bar to this Count; therefore,

  the Court cannot say that Li Plaintiffs’ allegations and arguments as to the effect of the put

  options violated Rule 11. The Court finds otherwise, however, as to other basis for its dismissal

  of this Count.

         Li Plaintiffs brought this Count as a derivative claim on behalf of CRCPS against its

  general partner for alleged securities violations. Thus, effectively, CRCPS was bringing a

  securities fraud against itself. In addition, this Count sought to recover Li Plaintiffs’ individual

  investments – it did not seek anything on behalf of CRCPS. Accordingly, the Court also found

  Count V failed to state a claim. A review of these allegations under a purely objective standard,

  Collins, 916 F.3d at 1320, shows they were neither warranted by existing law nor warranted by

  “a nonfrivolous argument for extending, modifying, or reversing existing law or for establishing

  new law.” Fed. R. Civ. P. 11(b)(2). It was not objectively reasonable for Li Plaintiffs to sue CRC

  I derivatively on behalf of CRCPS for alleged securities violations. Accordingly, the Court finds

  these allegations violate Rule 11(b)(2). For the same reasons, the Court also finds a violation of



                                                    9
Case 1:19-cv-02443-RM-STV Document 377 Filed 08/11/21 USDC Colorado Page 10 of 16




   Rule 11(b)(3) - there was no objective evidentiary basis to sue CRC I derivatively on behalf of

   CRCPS. See Salmon v. Nutra Pharma Corp., 687 F. App’x 713, 718 (10th Cir. 2017) (affirming

   sanctions where allegations lacked evidentiary support).

              4. Attorneys Kuo and Stewart (Cui Plaintiffs) for Violation of Rule 11(b)(2) &
                 (b)(3)

          Cui Plaintiffs’ Count V was a direct claim for alleged violations of 15 U.S.C. § 78o and

   78j. The Count was against all Defendants, who were defined in a number of ways. In the

   original and amended complaint, Defendants were defined as “Waveland, CRC, GP [CRC I],

   SPO, SPO I and Doe Defendants.” (ECF No. 1 at ¶¶ 4, 40 (Cui Action); No. 21 at ¶¶ 4, 41 (Cui

   Action).) Those complaints were signed by attorney Kuo. In the third and fourth (operative)

   complaints, Defendants were defined as “Waveland, CRC, GP, SPO, SPO I, RICK HAYES,

   PETER KNOBBEL and Doe Defendants.” (Capitals in original.) (ECF No. 169 at ¶¶ 4, 49; No.

   190 at ¶¶ 4, 49.) These latter two complaints were signed by attorney Stewart. The response

   briefs to the Motions to Dismiss directed at and oral arguments in support of Count V were made

   by attorney Stewart.

          Claim under § 78j. The Court dismissed Cui Plaintiffs’ § 78j claim against the CRC

   Defendants and SPO Defendants finding it was barred by the five-year statute of repose. In

   addition, as to the SPO Defendants, the Court also found that Cui Plaintiffs failed to state a claim

   and failed to meet the heightened pleading standard under the PSLRA. The Court starts with this

   claim as against CRC Defendants.

          The statute of repose “puts an outer limit on the right to bring a civil action.” CTS Corp.

   v. Waldburger, 573 U.S. 1, 8 (2014). It is an “absolute bar on defendant’s temporal liability.” Id.

   (quotation marks and citation omitted). This claim is not subject to equitable tolling. Merck &

   Co. v. Reynolds, 559 U.S. 633, 650 (2010). Nor to any continuing fraud exception. And, even if


                                                    10
Case 1:19-cv-02443-RM-STV Document 377 Filed 08/11/21 USDC Colorado Page 11 of 16




   such an exception may apply, Cui Plaintiffs alleged no facts – nor could they – to support any

   continuing fraud as to this claim under the theory they pled. (ECF No. 190 at ¶ 123.) The same

   holds true as to this claim against SPO Defendants. Thus, the Court finds a violation of Rule

   11(b)(2).

              Cui Plaintiffs’ claim against SPO Defendants is wanting for an additional reason – the

   failure to plausibly allege this claim as against the SPO Defendants. Here, Cui Plaintiffs

   essentially rely on allegations against the CRC Defendants to support their claim against the SPO

   Defendants. It was not objectively reasonable for Cui Plaintiffs to sue SPO Defendants for

   alleged acts by the CRC Defendants, where there were no allegations which even remotely

   supported such a theory. Accordingly, the Court finds a violation of Rule 11(b)(2) here as well.

              As for Rule 11(b)(3), the Court finds the factual allegation that the “Defendants”

   “continue[d] to sell securities when they offered ‘put’ options to the Plaintiffs in order to unload

   their interest in the LLLP”5 lacked evidentiary support as to every Defendant except CRC I.6

   Cui Plaintiffs’ own allegations are that it was CRC I who offered put rights and encouraged them

   to exercise the put options. (ECF No. 190, ¶¶ 22, 79.) The question then is whether attorneys

   Kuo and Stewart are liable for violation of Rule 11.

              Both attorneys filed substantially the same complaints under Rule 11. Attorney Kuo filed

   the initial complaints before consolidation. Attorney Stewart’s subsequently filed complaints,

   however, superseded the initial complaints. And the record shows no further filings by attorney

   Kuo after consolidation. On this record, the Court finds no basis to hold attorney Kuo

   responsible for the subsequent prosecution of this claim. He did not sign the subsequent

   complaints and his name does not appear in the signature blocks. To hold otherwise would


   5
       ECF No. 190, ¶ 122.
   6
       Referred to as the “GP” in the Cui Complaint.

                                                       11
Case 1:19-cv-02443-RM-STV Document 377 Filed 08/11/21 USDC Colorado Page 12 of 16




   require an attorney who filed a complaint which was superseded – and who thereafter took no

   further action to prosecute – to subsequently somehow disavow the filing in order to avoid any

   potential liability. The Court finds in this instance that Rule 11 does not reach that far.

   Accordingly, the violation of Rule 11 may only be attributed to attorney Stewart.

           Claim under § 78o. Cui Plaintiffs alleged that “Defendants” aided and abetted the use

   of Agents to solicit investment and sell limited partnerships interests in CRCPS, when neither

   Defendants nor the Agents were registered brokers and dealers, in violation of 15 U.S.C.

   § 78o(a)(1).7 CRC Defendants moved to dismiss this claim based on arguments that (1) there was

   no private right of action or, if there were, it did not extend to aiders and abettors; and (2) this

   claim is barred by the one-year statute of limitations and three-year statute of repose. Cui

   Plaintiffs did not dispute there was no private right of action or argue that another statute of

   limitations applied; instead they attempted to assert liability existed 15 U.S.C. § 78t(a).

           The Court found that Cui Plaintiffs either abandoned or conceded there was no private

   right of action and that, in addition, the one-year statute of limitations and three-year statute of

   repose applied which meant their claim under § 78o(a)(1) was time barred. The Court sua sponte

   found that Cui Plaintiffs’ claim was also barred against the SPO Defendants as the claim was

   essentially identical against them.8 Nevertheless, Cui Plaintiffs’ silence, while deafening, does

   not necessarily equate to a Rule 11 violation. There is no controlling authority as to whether

   there is a private right of action or the applicable statute of limitations. And Cui Plaintiffs’

   decision to concede those points rather than to litigate the issues further does not support a




   7
     The Court’s Order of March 2, 2021, contains a typographical error, referring to 16 U.S.C. § 78o(a)(1) when it
   should have referred to 15 U.S.C. § 78o(a)(1). (ECF No. 271, p. 23.)
   8
     The Court was unable to locate where SPO Defendants addressed the § 78o(a)(1) in their Motion to Dismiss.

                                                            12
Case 1:19-cv-02443-RM-STV Document 377 Filed 08/11/21 USDC Colorado Page 13 of 16




   conclusion that Rule 11 was violated.9 On this record, the Court declines to find a Rule 11

   violation. See de la Fuente, 259 F. Supp. 2d at 260-261 (declining to find Rule 11 violation

   where plaintiff’s withdrawal of claim conserved resources of defendants and the court).

           D. Imposition of Rule 11 Sanctions

                1. Defendant Peter Knobel

           In their Response to SPO Defendants’ Motion for Attorney Fees, Cui Plaintiffs raise three

   arguments as to why fees should not be awarded in favor of Defendant Knobel. First, that Knobel

   was added solely for the purpose of alter ego liability. Second, that Knobel has never been served

   in the Cui action. And, finally, that due to a misunderstanding or miscommunication, Cui

   Plaintiffs included Knobel in the caption. The Court is not persuaded.

           First, as SPO Defendants argue, Cui Plaintiffs’ operative complaint identified Knobel as a

   “Defendant.” (ECF No. 190 at ¶¶ 4, 49.) The third complaint did so also; the first two complaints

   did not. (ECF No. 1 at ¶¶ 4, 40 (Cui Action); No. 21 at ¶¶ 4, 41 (Cui Action); No. 169 at ¶¶ 4,

   49.) At no point in time prior to this recent Response did Cui Plaintiffs contend that Knobel was

   anyone other than a direct party. In fact, Cui Plaintiffs confirmed that Knobel was a “defendant”

   in their action during the August 31, 2020 hearing. (ECF No. 252, 18:12-19:5.)

           Cui Plaintiffs’ second argument, that Knobel never became a defendant because he was

   never served and never executed a waiver of service, fares no better. They cite no legal authority

   for this proposition. Regardless, under the facts and circumstances of this case, Knobel’s

   counsel’s entry of appearance on behalf of and defense of the merits of the allegations against

   Knobel constitute a waiver of any service and he was properly before the Court. See Barton v.

   Horowitz, No. CIV.A. 97 N 1980, 1999 WL 502151, at *7 n.1 (D. Colo. Mar. 11, 1999)


   9
    The Court views this as so especially since Cui Plaintiffs challenged some findings and conclusions made in the
   March 2, 2021, Order on Pending Motions but not these. (See ECF No. 307.)

                                                           13
Case 1:19-cv-02443-RM-STV Document 377 Filed 08/11/21 USDC Colorado Page 14 of 16




   (recognizing that “certain general appearances by counsel which address the merits of a case may

   constitute waiver of service”); Hopper v. Wyant, 502 F. App’x 790, 792 (10th Cir. 2012) (Court

   had jurisdiction to accept and grant defendant’s motion to dismiss because “[a]n individual may

   submit to the jurisdiction of the court by appearance, and voluntary use of certain court

   procedures may constitute constructive consent to the personal jurisdiction of the court.”

   (quotation marks and citation omitted)).

           As for Cui Plaintiffs’ final argument, that they allegedly mistakenly used the Li

   Plaintiffs’ caption, that too fails. Cui Plaintiffs failed to direct the Court to where this Li

   Plaintiffs’ caption may be found in the record; the Court was unable to locate a caption by Li

   Plaintiffs which matches Cui Plaintiffs’ operative complaint (ECF No. 190). And, importantly,

   even if Cui Plaintiffs used Li Plaintiffs’ caption, in whole or in part, it is apparent that Cui

   Plaintiffs also intended to include Knobel as a named defendant. Accordingly, this argument is

   also rejected. In summary, Cui Plaintiffs fail to show that Knobel was not a defendant (opposing

   party) in whose favor sanctions may be awarded if the Court determines it is appropriate to do

   so.

               2. Presumption in Favor of Attorneys’ Fees and Costs

           The PSLRA imposes a presumption in favor of attorney’s fees and costs. See 15 U.S.C.

   § 78u-4(c)(3). The presumption is that the Court shall award to the opposing party “the

   reasonable attorneys’ fees and other expenses incurred in the action.” 15 U.S.C. § 78u-4(c)(3).

   This presumption, however, may be rebutted “only upon proof by the…attorney against whom

   sanctions are to be imposed that—(i) the award of attorneys’ fees and other expenses will impose

   an unreasonable burden on that…attorney and would be unjust, and the failure to make such an

   award would not impose a greater burden on the party in whose favor sanctions are to be



                                                      14
Case 1:19-cv-02443-RM-STV Document 377 Filed 08/11/21 USDC Colorado Page 15 of 16




   imposed; or (ii) the violation of Rule 11(b) of the Federal Rules of Civil Procedure was de

   minimis.” Although the Court has previously allowed Plaintiffs an opportunity to address the

   PSLRA’s mandatory Rule 11 review, and they squandered that opportunity, it nonetheless finds

   they should be given an opportunity to rebut the presumption that attorneys’ fees and other

   expenses incurred in defending the securities counts should be imposed. The Court allows them

   time to do so, limited only to this issue.

               3. The Amount of Attorneys’ Fees and Expenses

            CRC Defendants and SPO Defendants have filed motions for attorneys’ fees but they are

   not limited to fees related to the securities claim. As the Court will only entertain fees related to

   the securities claims, e.g., CRC I’s fees as to Li Plaintiffs’ Count V, these Defendants shall

   provide precise fees and expense information as to these claims. The Court recognizes there may

   be some difficulties in separating the fees due to some overlap in various claims. Nonetheless,

   the Court expects Defendants to exercise billing judgment with respect to the hours worked and

   billed, and make good faith efforts to exclude hours that are excessive, redundant, or otherwise

   unnecessary or unrelated to the securities claims.

      IV.      CONCLUSION

            Based on the foregoing, it is ORDERED

            (1) That SPO Defendants’ Motion to Amend (ECF No. 341) is GRANTED as stated

               herein;

            (2) That, on or before August 23, 2021, Plaintiffs’ counsel (attorneys Litowitz and

               Stewart) shall file any response to rebut the presumption under the PSLRA that

               attorneys’ fees and other expenses should be awarded; and




                                                     15
Case 1:19-cv-02443-RM-STV Document 377 Filed 08/11/21 USDC Colorado Page 16 of 16




         (3) That, on or before August 23, 2021, SPO Defendants and CRC Defendants shall file

            precise attorneys’ fees and expense information related to the securities claims.

         DATED this 11th day of August, 2021.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      RAYMOND P. MOORE
                                                      United States District Judge




                                                 16
